57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Philip Y. KIM, Plaintiff-Appellant,v.MERIDIAN MORTGAGE CORPORATION;  Shapiro & Burson,Defendants-Appellees.
No. 94-2398.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 2, 1995.Decided:  June 14, 1995.

Philip Y. Kim, Appellant Pro Se.
Garrett Douglas Green, Falls Church, VA, for Appellees.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Philip Y. Kim appeals from the district court's order dismissing his case with prejudice pursuant to Fed.R.Civ.P. 12(b)(6).  The most liberal reading of Kim's complaint, see Hospital Bldg. Co. v. Trustees of Rex Hosp., 425 U.S. 738, 746 (1976), reveals only conclusory, baseless allegations that Meridian Mortgage and Shapiro & Burson committed violations of law.  Kim failed to allege injury, see Allen v. Wright, 468 U.S. 737, 751 (1984), and, despite warnings that the case may be dismissed, he failed to adequately explain or clarify his claims.  We therefore affirm the dismissal of this case.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED